DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112A and 112B rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seith, (US 2021/0107120) in view of Martin, (US 6,181,032).

Regarding claim 1, Seith discloses: An electrical tool (Fig. 1, impact tool 10) comprising: an assembly line (see Examiner Illustration 1) defined between a front end and a rear end of the electrical tool, and being a straight line; 
a casing (Fig. 7,tool housing 26); 

a transmission ([0016], “The output shaft 14 of the motor 12 may be connected to a hammer 16 through various gearing and/or cam arrangements.”) assembly and a drive assembly (Fig. 1, motor 12 that provides the rotational drive for the tool 10) disposed inside the casing along the assembly line; 

the transmission assembly being disposed in front of the drive assembly (see Fig. 9), 

the drive assembly being capable of driving the transmission assembly to actuate
an acting shaft of the electrical tool (Fig. 1, motor 12 that provides the rotational drive for the tool 10); 

a battery unit  (Fig. 4, battery 38 ) electrically connected with the drive assembly (ABSTRACT: “An impact wrench is provided with a battery to power the motor”) and 

a handle (Fig. 1, main handle 30) disposed at the rear end of the casing along the assembly line.

Seith does not explicitly disclose: a receiving space is formed between the handle and the casing, the battery unit is located at a rear end of the casing along the assembly line and in a center of the receiving space between the handle and the casing; 

wherein a rear end of the casing is formed with a sliding rail, the sliding rail intersecting with the assembly line; a front end of the battery unit is formed with a connecting portion, the connecting portion inserting into the sliding rail of the casing.

Marshall teaches: a receiving space is formed between the handle and the casing (Figs. 2a-2c show the handle, 26, housing, 20, and battery pack.  The battery occupies a receiving space between the handle and the casing, meeting the claim limitation), the battery unit (Fig. 5, battery 86) is located at a rear end of the casing along the assembly line and in a center of the receiving space between the handle and the casing (see Fig. 2c for the location of the battery relative to the casing); 

wherein a rear end of the casing is formed with a sliding rail (Fig. 6, mounting face 46 including dovetail portions 88 and 90), the sliding rail intersecting with the assembly line; a front end of the battery unit is formed with a connecting portion (Fig. 4, shows the mounting face of the battery in its entirety), the connecting portion inserting into the sliding rail of the casing (Figs. 2a-2c shows the battery pack inserting into the casing).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle and battery pack configuration of Seith with the teachings of Marshall, thereby combining prior art elements to achieve a predictable result.  The benefits of the Marshall teachings are described in Col. 5, line 14; “The invention can provide a safe, reliable interface between power-providing and power-consuming modules of a power tool system. Undesirable power transfer during assembly and disassembly can be avoided, and the two-motion procedure required to expose the contacts and separate the interface can help to protect from accidental release as well as requiring a desirably small amount of overall travel for engagement. By locating the trigger in a handle on the power pack, a comfortable weight distribution can be established. By locating the power switch within the power-consuming module, the switch may be efficiently matched to the power requirements of the associated motor and be selected to provide a mode of control appropriate for the given tool. Furthermore, inadvertent energization of the motor by voltage accidentally applied to the exposed contacts of the power-consumption module can be avoided. In addition, the number of electrical contact points at the interface can be kept to only two, through which the battery may be directly charged without the need for actuating any switches on the power module.”.

Regarding claim 3, Seith further discloses: the receiving space (Fig. 2, finger opening 36 – also shown in Examiner Illustration 1) is located at a central position of the handle (Fig. 1, main handle 30 – also shown in Examiner Illustration 1), and shapes of the handle on both sides of the receiving space are symmetrical (as seen in Figure 7, the left-hand portion and the right-hand portion are nearly mirror images of each other, and are symmetrical) .

Regarding claim 4, Seith further discloses: the handle has a holding portion (Fig. 1, main handle 30) and two arms (Fig. 1, top and bottom supports 34A, 34B), two ends of the holding portion are respectively connected with the two arms, the holding portion and the two arms define three sides of the receiving space (see Fig. 1), the, a receiving space (Fig. 2, finger opening 36) is formed between the holding portion and the two arms; front ends of the two arms are assembled at the rear end of the casing (Figure 7 clearly shows the connection between the main handle, the arms, and the casing); the battery unit is located inside the receiving space ([0019], “The main handle 30 is also preferably attached to the tool housing 26 with top and bottom supports 34A, 34B so that a finger opening 36 is formed which is fully circumscribed by the main handle 30, top and bottom supports 34A, 34B and the tool housing 26. Thus, the user may insert his fingers through the finger opening 36 to wrap his hand around the main handle 30 and engage the trigger switch 32 with one of his fingers on the inside of the finger opening 36.”). 

Regarding claim 6, Seith further discloses: two sides of the casing (Fig. 7, two-piece housing 66A, 66B) form a width of the casing, and a casing maximum width is formed at a position with a largest width of the casing (this limitation is self-fulfilling); a handle (Fig. 1, main handle 30) width is formed between two sides (Fig. 1, top and bottom supports 34a and 34b) of the handle; a ratio of the handle width to the casing maximum width is between 1 and 1.5 (see Examiner Illustration 2.  While drawings are not to scale, the image used in the illustration is an actual photograph of the tool in question.  As such, a measurement taken is in fact to scale.  As can be seen in the Illustration, the width of the handle, while being greater than the width of the casing, is most definitely not 1.5x the length. Counting the number of blocks in the dashed line, the width of the handle is 21 blocks, while the width of the casing is 18 blocks, a ratio of 1.16).

    PNG
    media_image1.png
    248
    576
    media_image1.png
    Greyscale

Examiner Illustration 2

Regarding claim 7, Seith further discloses: the casing maximum width is set at the rear end of the casing (see Examiner Illustration 2).

Regarding claim 8, Seith further discloses: a ratio of the handle width to the casing maximum width is between 1.05 and 1.3 (see Examiner Illustration 2.  While drawings are not to scale, the image used in the illustration is an actual photograph of the tool in question.  As such, a measurement taken is in fact to scale.  As can be seen in the Illustration, the width of the handle, while being greater than the width of the casing, is most definitely not 1.3x the length. Counting the number of blocks in the dashed line, the width of the handle is 21 blocks, while the width of the casing is 18 blocks, a ratio of 1.16).

Regarding claim 9, Seith further discloses: the rear end of the casing has two assembly portions (Fig. 1, top and bottom supports 34a and 34b), and the handle  (Fig. 1, main handle 30) is assembled on the assembly portions.

Regarding claim 12, Seith further discloses: a front handle (Fig. 2, secondary handle 62)  is provided on an outer side of the casing, and is installed at a front section of the casing, and is located in front of the handle  (Fig. 1, main handle 30).

Regarding claim 13, Seith further discloses: the front casing is provided with a front handle  (Fig. 2, secondary handle 62); an outer side of the front casing is provided with two link portions (see Examiner’s Illustration 3 and 4.  Figure 3 shows one link, while Figure 4 shows the other side of the tool, as well as the second link), and the front handle  (Fig. 2, secondary handle 62) is selectively disposed on any one of the link portions (the handle connects to both links, thereby meeting the claim limitation of connecting to at least one link).

    PNG
    media_image2.png
    339
    415
    media_image2.png
    Greyscale


Examiner Illustration 4
Regarding claim 14, Seith further discloses: a weight of the electrical tool with the front handle is greater than 5 kg (see Examiner Illustration 5.  The chart shown comes from https://www.ingersollrand.com/en-us/power-tools/impact-wrenches/w9000, which provides the technical specs from the device of the Seith prior art.  As can be seen in the chart, the minimum weight of the tools shown is 24.3 pounds, which is significantly more than the 5kg as claimed).

    PNG
    media_image3.png
    579
    959
    media_image3.png
    Greyscale

Examiner Illustration 5

Regarding claim 17, Seith discloses: the electrical tool defines a central bisector located at a center of the electrical tool (as seen in Figure seven, the tool casing can be split down the middle, perfectly bisected), the electrical tool forms an upper half configuration and a lower half configuration at an upper side and a lower side of the central bisector respectively, and the upper half configuration and the lower half configuration are symmetrically disposed at upper and lower sides (As there is no specifics as to orientation of the device, up and down can be decided by the observer.  As such, based upon Figure 7, the left portion can be considered the upper half, and the right portion can be considered the lower half, with the central line between as the central bisector.  Based on this orientation, all of the claim limitations are met).

Regarding claim 18, Seith discloses: the handle has a centerline located between upper and lower edges of each of the two arms, and the centerline of the handle is located on the central bisector (As there is no specifics as to orientation of the device, up and down can be decided by the observer.  As such, based upon Figure 7, the left portion can be considered the upper half, and the right portion can be considered the lower half, with the central line between as the central bisector.  Based on this orientation, all of the claim limitations are met).


Claims 5, 10-11 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Seith, (US 2021/0107120), in view of Martin, (US 6,181,032), further in view of Nagasaka, (US 2018/0009098).

Regarding claim 5, Seith discloses:  the casing  (Fig. 7,tool housing 26) has a front casing (Fig. 1, metal hammer case 68) and a rear casing (Fig. 7, two-piece housing 66A, 66B) assembled and disposed in a straight line along the assembly line  (see Examiner Illustration 1); the transmission assembly is disposed inside the front casing  (see Examiner Illustration 1), the drive assembly is disposed inside the rear casing  (see Examiner Illustration 1).

Seith does not explicitly disclose: an accommodating space is formed inside the rear casing along a direction of the assembly line, the rear casing is provided with at least one air inlet at a rear end and at least one air outlet at a front end, and each of the air inlets and each of the air outlets communicate with the accommodating space.

Nagasaka teaches: an accommodating space (Figs. 1-11, handle housing 8) is formed inside the rear casing along a direction of the assembly line, the rear casing is provided with at least one air inlet  (Figs. 1-11, air intake 77) at a rear end and at least one air outlet (Figs. 1-11, air outlet 27) at a front end, and each of the air inlets and each of the air outlets communicate with the accommodating space ([0068] “On the other hand, when the rotation shaft 20 rotates and the centrifugal fan 26 integrally rotates, air is sucked into the air intake opening 77 disposed on the lower surface of the handle housing 8 and reaches the motor housing 2 from the controller housing portion 63 through the tubular portion 61. Then, after passing the brushless motor 3, the air is discharged from the exhaust outlet 27. By a flow of the air, the controller 74 is cooled in the controller housing portion 63, and the brushless motor 3 is cooled in the motor housing 2.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seith to include the cooling system of Nagasaka, thereby combining prior art elements to achieve a predictable result.  The benefit of a cooling system is that it allows the device to run for longer periods of time with less possible damage to the device. The inclusion of a cooling system is a common feature in power tools, as the addition of a fan to the already spinning motor shaft is easily accomplished, while the inclusion of vents for airflow is also easily accomplished. 

Regarding claim 10, Seith discloses: each of the assembly portions (Fig. 1, top and bottom supports 34a and 34b) is provided with at least one screw hole, 

two mating portions are provided at two ends of the handle to be screwed on the assembly portions respectively (see Examiner Illustration 3)

a periphery of the screw hole of the assembly portion is convexly provided with reinforcing ribs (Looking at Figure 7, the internal ribs and supports can be seen in conjunction with the screw holes).

    PNG
    media_image4.png
    400
    971
    media_image4.png
    Greyscale

Examiner Illustration 3

Seith does not explicitly disclose: and an auxiliary air inlet, 

the auxiliary air inlet communicates with the accommodating space, and a gap is disposed between each of the two mating portions and each of the auxiliary air inlets.

Nagasaka teaches: and an auxiliary air inlet  (Figs. 1-11, air intake 77),

 the auxiliary air inlet  (Figs. 1-11, air intake 77) communicates with the accommodating space  (Figs. 1-11, handle housing 8), 

and a gap is disposed between each of the two mating portions (the mating portions would be represented in Nagasaka by the multiple screws, 60) and each of the auxiliary air inlets (Figs. 1-11, air intake 77);.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seith to include the cooling system of Nagasaka, thereby combining prior art elements to achieve a predictable result.  The benefit of a cooling system is that it allows the device to run for longer periods of time with less possible damage to the device. The inclusion of a cooling system is a common feature in power tools, as the addition of a fan to the already spinning motor shaft is easily accomplished, while the inclusion of vents for airflow is also easily accomplished. 

Regarding claim 11, the modified Seith discloses: the drive assembly comprises a circuit unit (Fig. 1, motor drive circuit board 72, substituting the circuit 17 of Nagasaka), an electric motor  (Fig. 1, motor 12, substituting the motor housing 2 of Nagasaka) and a fan (Nagasaka, Fig. 7, centrifugal fan 26), the drive assembly (Seith - Fig. 2, drive assembly 70, Nagasaka – located inside motor housing 2)  is disposed inside the casing and arranged along the assembly line, the drive assembly is located between the air inlet and the air outlet (see Nagasaka figure 7); the circuit unit is close to the air inlet (the circuit 17 of Nagasaka is in close proximity to the air inlet 77), and the fan is close to the air outlet (see Nagasaka figure 7).

Regarding claim 15, the modified Seith discloses: at least one groove (Nagasaka - as there exist a numerosity of item 27, the Examiner denotes that at least some of these can therefore be labeled as grooves which meet the claim limitation) is provided at a junction of the front casing (Fig. 2, rear tube portion 32) and the rear casing (Fig. 2, motor housing 2), and each of the at least one groove forms an auxiliary air outlet at a front end of the rear casing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seith, (US 2021/0107120) in view of Nagasaka, in view of Martin, (US 6,181,032), (US 2018/0009098) in further view of Meixner (US 2017/0326718).

Regarding claim 16, the modified Seith discloses: a rear end of the rear casing is provided with a joint (Fig. 1. battery dock 40).

The modified Seith does not explicitly disclose: the joint is provided with a joint vent to communicate with the accommodating space; the battery unit is provided with at least one battery air inlet and a battery air outlet, and the battery air outlet communicates with the joint vent.

Meixner teaches: the joint is provided with a joint vent (Fig. 4, first vent portion 40) to communicate with the accommodating space; the battery unit (Fig. 4, fanless storage battery 200)  is provided with at least one battery air inlet (Fig. 4, rear vent 212)  and a battery air outlet  (Fig. 4, front vent 211), and the battery air outlet communicates with the joint vent (see Figure 4 for visual description of air flow).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seith by including the battery cooling means of Meixner, thereby combining prior art elements to achieve a predictable result.  The benefit of this addition is described in the Meixner publication, [0009], “The storage battery can be hereby efficiently cooled by means of the cooler of the hand-held power tool without a separate cooler having to be provided in the storage battery.”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731